Exhibit 10.6
 
FORM OF 2012 RALCORP HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT – Officer Form


This Restricted Stock Unit Agreement (“Agreement”), dated February 15, 2012,
evidences an award of restricted stock units made by Ralcorp Holdings, Inc.
(“Company”), to [insert] (“Executive”), each of which represents the right to
receive on settlement one share of Company common stock, $.01 par value,
(“Common Stock”), subject to all terms and conditions herein.


WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to grant Executive the restricted stock units, as
provided in this Agreement and subject to all terms and conditions herein;


NOW THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, the Company and Executive agree as follows:


1.           Grant of Restricted Stock Units.  The Company hereby grants to
Executive [insert] restricted stock units (“Award”) on February 15, 2012 (“Date
of Grant”), subject to the terms and conditions as set forth below.  Each such
restricted stock unit (“Unit”) is a bookkeeping entry that represents the right
to receive on a date determined in accordance with this Agreement one share of
Common Stock, subject to the risk of cancellation and forfeiture as described
herein.  This Award is made under and subject to the terms of the Amended and
Restated 2007 Ralcorp Incentive Stock Plan (“Plan”), which is incorporated
herein by reference.  Capitalized terms defined in the Plan but not defined in
this Agreement shall have the meanings given to them in the Plan.


2.           Vesting of Restricted Stock Units.  The Units shall become one
hundred percent (100%) vested and nonforfeitable on February 15, 2017 (“Vesting
Date”), provided that Executive remains continuously employed with the Company
through the Vesting Date. Notwithstanding the foregoing, the units shall become
one hundred percent (100%) vested and nonforfeitable on the date of: (i)
involuntary termination of employment by the Company without Cause, (ii) death,
(iii) Disability, or (iv) Change of Control, provided that Executive remains
continuously employed with the Company through the date any such event occurs
and further provided that such event occurs before February 15, 2017
(“Accelerated Vesting Date”).


In the event that the Units have not vested on or before February 15, 2017,
Executive shall forfeit all Units which are not vested as of February 15, 2017,
and Executive shall not be entitled to any payment or other consideration
hereunder.


3.           Termination of Employment.  In the event that Executive’s
employment terminates for any reason or no reason, with or without cause,
voluntarily or involuntarily, Executive shall forfeit all Units which are not,
as of the time of such termination, vested, and Executive shall not be entitled
to any payment or other consideration with respect thereto; provided, however,
that on the termination of Executive’s employment prior to February 15, 2017 due
to involuntary termination by the Company without Cause or death, the Units
hereunder shall vest immediately on the date of such death or involuntary
termination without Cause.


4.           Settlement of the Restricted Stock Units.


a.           Subject to the terms and conditions of this Agreement, the Company
shall issue to Executive the number of shares of Common Stock that is equal to
the number of vested Units within 60 days after the Vesting Date or Accelerated
Vesting Date, as applicable.


b.           The grant of the Units and issuance of shares of Common Stock upon
settlement of the Units shall be subject to and in compliance with all
applicable requirements of federal, state, and foreign law with respect to such
securities.  No shares of Common Stock may be issued hereunder if the issuance
of such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company to be necessary to the
lawful issuance of any shares subject to the Units shall relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the Units, the Company may require Executive to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.


c.           Shares issued in settlement of the Units shall be registered in the
name of Executive.  Such shares may be issued either in certificated or book
entry form.  In either event, the certificate or book entry account shall bear
such restrictive legends or restrictions as the Company, in its sole discretion,
shall require.


d.           The Company shall not be required to issue fractional shares upon
the settlement of the Units.


e.           As of each dividend payment date for each cash dividend on the
Common Stock, the Company shall award Executive additional restricted stock
units, which shall be subject to the same terms and conditions as the Units
granted pursuant to this Agreement.  The number of additional restricted stock
units to be granted shall equal (i) the product of (x) the per-share cash
dividend payable with respect to each share of Common Stock on that date,
multiplied by (y) the total number of Units which have not been paid or
forfeited as of the record date for such dividend, divided by (ii) the Fair
Market Value of one share of Common Stock on the payment date of such
dividend.  The number of additional Units to be granted if the dividend is paid
in the form of Common Stock shall be determined in accordance with the manner in
which adjustments are determined under the Plan.


5.           Withholding Taxes.  Executive shall pay to the Company, or make
provision satisfactory to the Company for payment of, any federal, state, local
or foreign taxes required by law to be withheld in connection with the Award, no
later than the date on which such withholding is required under applicable
law.  The Company shall have no obligation to deliver shares of Common Stock
until the tax withholding obligations of the Company have been satisfied by
Executive.


6.           Rights as a Shareholder.  Executive shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Units until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), subject to the restrictions herein.


7.           Restrictive Covenants.


a.           Non Competition: During the term of Executive’s employment with the
Company (or one of its subsidiaries or affiliates) and for one year thereafter,
except in the course of Executive performing his/her job responsibilities with
the Company, Executive will not directly or indirectly, in a competitive
capacity, engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, be
employed by or under contract with (including as a director, advisor, or
consultant), lend Executive’s name or any similar name to, lend Executive’s
credit to or render services or advice to, or plan or prepare to do any of the
foregoing with any business organization or entity whose products or activities
compete or intend to compete with the Company in the United States or Canada on
food products produced by the Company (including those of its subsidiaries and
operating divisions) (“Competing Company”) at the time of termination of
employment; provided however, Executive may purchase or otherwise acquire up to
(but not more than) five percent (5%) of any class of securities of any entity
(but without otherwise participating in the activities of such entity) if such
securities are listed on any national or regional securities exchange or have
been registered under §12(g) of the Securities Exchange Act of 1934, as
amended.  For purposes of this Agreement, a business entity or organization
shall be a Competing Company only if more than ten percent (10%) of its
aggregate gross revenues and more than ten percent (10%) of its aggregate net
income are derived from products or activities which compete or intend to
compete with the Company’s food products in the United States and Canada.


b.   Non Solicitation/Non Hire:  Whether for Executive’s own account or the
account of any other person or entity, Executive will not (i) at any time during
the Executive’s employment with the Company and for one (1) year after
Executive’s employee termination of employment, directly or indirectly, solicit
as an employee, independent contractor or otherwise, any person who was a
salaried and bonus eligible employee of the Company at any time during the term
of Executive’s employment with the Company or in any manner induce or attempt to
induce any employee of the Company to terminate his or her employment with the
Company or any affiliate; or (ii) at any time during the Executive’s employment
with the Company and for one year after Executive’s termination of employment,
interfere with the Company’s relationship with any person or entity who was a
customer or supplier of the Company at the time of Executive’s termination of
employment.


In the event Executive violates any provision of this Section 7(b), the Company
shall have the right to take all necessary legal action to enforce this
provision.  In addition to any remedies available at law, the Company shall have
the right to seek and obtain any equitable and injunctive relief (without the
requirement to post a bond) that a court may determine is appropriate.  To the
extent that the Company is successful in enforcing this provision, Executive
shall be responsible for paying the Company’s reasonable attorneys’ fees and
costs.


 
c.           Breach:  In the event Executive violates the provisions of Section
7 of this Agreement, the Company shall have the right to take all necessary
legal action to enforce its rights hereunder.  In addition to any remedies
available at law, the Company shall have the right to seek and obtain any
equitable and injunctive relief (without the requirement to post a bond) that a
court may determine is appropriate.  To the extent that the Company is
successful in enforcing this provision, Executive shall be responsible for
paying the Company’s reasonable attorneys’ fees and costs.  The parties
acknowledge and agree that the time and other limitations contained in Section 7
of this Agreement are reasonable and necessary for the proper protection of the
Company.  However, if any arbitrator or court of competent jurisdiction finds
that the time period of the provisions contained therein is too lengthy or the
geographic coverage and scope of the provisions contained therein is too broad,
the restrictive time period shall be deemed to comprise the largest scope
permissible by law under the circumstances.  Executive further acknowledges
that, in the event of the termination of his employment with the Company,
Executive’s skills and experience will permit him to find employment in many
markets, and the limitations contained herein will not prevent him from earning
a livelihood.  The period of time applicable to the provisions contained in
Sections 7 of this Agreement shall be extended by the duration of any actual or
threatened violation by Executive of such provision.
 
 
8.           Additional Definitions.  For purposes of this Agreement, the
following terms have the meanings set forth below:


a.           “Cause” shall mean Executive’s willful engaging in gross
misconduct; provided, however, that a termination for cause shall not include
termination attributable to (i) poor work performance, bad judgment or
negligence on the part of Executive, (ii) an act or omission believed by
Executive in good faith to have been in or not opposed to the best interest of
the Company and reasonably believed by Executive to be lawful, or (iii) the good
faith conduct of Executive in connection with a Change of Control (including
opposition to or support of such Change of Control).


b.           “Change of Control” shall mean when (i) a person, as defined under
the securities laws of the United States, acquires all or substantially all of
the assets of the Company or acquires beneficial ownership of more than 50% of
the outstanding voting securities of the Company; or (ii) the directors of the
Company, immediately before a business combination between the Company and
another entity, or a proxy contest for the election of directors, shall as a
result of such business combination or proxy contest, cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company.  Notwithstanding the foregoing, a Change of Control shall not include a
transaction in which the Company is the continuing or surviving corporation and
which does not result in the outstanding shares of Common Stock being converted
into or exchanged for different securities, cash, or other property, or any
combination thereof.


c.           “Disability” means Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or, Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Ralcorp.


9.           Entire Agreement.  The Award is subject in all respects to the
terms and conditions of this Agreement and the Plan.  No other communications or
representations, written or oral, made prior or subsequent to this Agreement
shall be deemed to amend or modify the terms of this Agreement except by an
agreement in writing executed by the parties subsequent to the date of this
Agreement expressly consenting to such amendment or modification.  Executive
hereby waives any rights, and releases Company from any claim, based on any such
prior communications or representations, if any.


10.           No Employment Rights.  This Agreement is not intended to create
and should not be construed as creating a contract guaranteeing employment of
any duration with the Company or its subsidiaries or affiliates.  Employment
with the Company and its subsidiaries and affiliates is at will and can be
terminated by Executive or the Company at any time, for any reason, with or
without notice.


11.           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.  This Agreement shall be binding
upon Executive and Executive’s heirs, executors, administrators, and
assigns.  Executive shall have no right to transfer or assign the right to
receive the Award under this Agreement.


12.           Not Funded.  Any payments or amounts due under this Agreement are
unfunded obligations of the Company.


13.           Applicable Law.  To the extent that Federal laws do not otherwise
control, this Agreement and all determinations made or actions taken pursuant
hereto shall be governed by the laws of the state of Missouri, without regard to
the conflict of laws rules thereof.


14.           Specified Employee.  Notwithstanding anything herein to the
contrary, to the extent required to avoid the adverse tax consequences under
Section 409A of the Code, if the Executive is a “specified employee” within the
meaning of Section 409A of the Code, no portion of award shall be settled on
account of a Separation of Service, as defined by Section 409A of the Code,
before the earlier of: (a) the date which is six months following the date of
the Executive’s Separation of Service, or (b) the date of death of the
Employee.  Shares that would have been settled during the delay will be settled
on the first business day following the six month delay or the date of death, as
applicable.


 
 
IN WITNESS WHEREOF, the parties have executed this Agreement, this ___ day of
February 2012.
 
 
RALCORP HOLDINGS, INC.
 
 
EXECUTIVE
 
By:________________________________
________________________________
     [insert]
 
 
[insert]
